Citation Nr: 1216335	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  11-26 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI), claimed as due to service-connected diabetes mellitus, type I.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to April 1987, and from May 1988 to May 1990.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in May 2011, a statement of the case was issued in September 2011, and a substantive appeal was received in September 2011.  The Veteran testified at a Board hearing in February 2012; the transcript is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any further action is required on his part.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, a TBI was caused by symptomatology associated with his service-connected diabetes mellitus, type I.  



CONCLUSION OF LAW

TBI is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In light of the favorable decision as it relates to the finding that service connection is warranted for TBI, no further discussion of VCAA is necessary with regard to this issue.  The agency of original jurisdiction will take such actions in the course of implementing the grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service- connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection is in effect for diabetes mellitus, type I, rated 40 percent disabling.  The Veteran asserts that he had a hypoglycemic reaction while skiing on January 18, 2011, and as a result suffered a head injury which resulted in a TBI.

The Veteran has testified that on January 18, 2011, he went skiing at a ski resort near his home.  He has no recollection of what occurred but apparently he fell on the mountain.  He skied down the mountain and drove home.  His spouse observed that once he arrived home he was not responsive and she saw two gashes on the back of his head.  She got him into the car to take him to the hospital, and he had a seizure and was transported to the hospital via ambulance.  The Veteran's spouse recalls that he was hospitalized for 8 days, and upon his discharge they searched his car for any evidence of blood or what happened, and she noticed that all of his glucose tablets and juice were gone.  Thus, she believed that he must have had low blood sugar because a similar incident occurred in 1997 when he had low blood sugar.  

The treatment records essentially support the assertions of the Veteran and his spouse as to what occurred on January 18.  Private treatment records reflect that on January 18, 2011, the Veteran was brought to the emergency department by EMS providers following a seizure.  He had been skiing earlier in the day, had fallen, struck his head, and after returning home he was not acting "quite right."  His family members attempted to get him outside into the car to take him to the hospital, and he suffered a generalized tonic-clonic seizure and became combative.  The Veteran was nonverbal and unable to provide a history.  The diagnoses were traumatic intraparenchymal hemorrhage; posttraumatic seizure; and, closed head injury.  

A February 4, 2011 VA outpatient treatment record reflects that the Veteran was seeking follow-up treatment from the ski accident.  On that day, he was skiing alone without a helmet and did not remember any details surrounding the accident but he knows he must have fallen and hit his head.  He never notified ski patrol and he was able to get down the mountain and drive home.  He is diabetic but is quite in tune with symptoms of hypoglycemia and can detect them.  He skis with glucose tabs and granola bars but did not consume any and believes the accident was related more to poor conditions rather than hypoglycemia resulting in syncope.  When he got home he was not acting right.  He was not talking and seemed "out of it."  His spouse noticed his head was bleeding but he could not tell her what happened so she put him in the car to go to the ER but he had a "grand mal" seizure after a few minutes.  His spouse called 911 and he was transported to the hospital via ambulance.  Reportedly, his BG was checked and it was normal.  

The Board notes that a March 1997 private treatment record does reflect that the Veteran was found unconscious at the same ski area on the side of a hill.  The Veteran admitted to feeling somewhat weak and lightheaded prior to this and had no recollection until waking up in the clinic.  The Veteran did not think he had hit his head, neck or back.  He was found to have a glucose of 23.  The impression was hypoglycemia resolved.  

As detailed, the evidence of record is not clear as to whether the Veteran suffered a hypoglycemic episode while skiing in January 2011, as the Veteran does not specifically recall the details of what occurred while skiing and there were no witnesses to the incident.  It is clear, however, that he did suffer a head injury while skiing, which resulted in a TBI.  While it is not known what specifically occurred in January 2011, the evidence does reflect that the Veteran suffered hypoglycemia in a March 1997 skiing incident which resulted in finding him unconscious.  Additionally, the Veteran's spouse recalls that after the January 2011 incident his glucose tabs and juice which he always had on him were missing which suggested to her that he may have had low blood sugar while skiing.  While the Veteran and his spouse are not competent to diagnose a disability, they are competent to state recollections as to the incident in which he sustained a head injury, and recollections following the incident.  Layno v. Brown, 6 Vet. App. 465, 467-69 (1994).  In light of the prior hypoglycemic incident on the ski slope, the assertions of the Veteran and his spouse, and his 40 percent rating for diabetes mellitus, the Board finds that the evidence is at least in equipoise that the Veteran sustained a TBI due to his service-connected diabetes mellitus.  Resolving all doubt in the Veteran's favor, the Board concludes that service connection is warranted for TBI.  


ORDER

Entitlement to service connection for TBI is granted.


REMAND

The evidence of record reflects that the Veteran has not worked since January 18, 2011, following his head injury on the ski slope resulting in a TBI.  

Service connection is in effect for diabetes mellitus, type I, rated 40 percent disabling; peripheral sensory neuropathy, right upper extremity, rated 30 percent disabling; peripheral sensory neuropathy, left upper extremity, rated 20 percent disabling; diabetic neuropathy, bilateral feet, separately rated 20 percent disabling; tinnitus, rated 10 percent disabling; impotence, rated noncompesnably disabling; and, left ear hearing loss, rated noncompensably disabling.  In light of service connection being established for TBI, the Board has determined that the RO should readjudicate the claim for a TDIU pursuant to 38 C.F.R. § 4.16(a) in consideration of the disability rating and effective date assigned by the RO to the TBI.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Upon implementing the grant of service connection for TBI, the RO/AMC should readjudicate the issue of entitlement to a TDIU.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


